1
     JONATHAN D. BLUM, ESQ.
2    Nevada Bar No. 09515
3    WILEY PETERSEN
     1050 Indigo Drive, Suite 200B
4    Las Vegas, Nevada 89145
     Telephone: (702) 910-3329
5    Facsimile: (702) 553-3467
6    Email: jblum@wileypetersenlaw.com

7    -and-
8    JAMES J. KERNELL, ESQ. (Pro Hac Vice)
9    Kansas Bar No. 19559
     KYLE D. DONNELLY, ESQ. (Pro Hac Vice)
10   Kansas Bar No. 25531
     ERICKSON KERNELL IP, LLC
11   8900 State Line Road, Suite 500
12   Leawood, Kansas 66206
     Telephone : (913) 549-4700
13   Facsimile : (913) 549-4646
     Email : jjk@kcpatentlaw.com
14            kdd@kcpatentlaw.com
15
     Attorneys for Plaintiff Sunlighten, Inc.
16

17                                UNITED STATES DISTRICT COURT
18
                                         DISTRICT OF NEVADA
19
     SUNLIGHTEN, INC.,                                     Case No.: 2:20-cv-00127-JAD-EJY
20
                     Plaintiff,
21
             v.                                            STIPULATION AND [PROPOSED]
22                                                         ORDER FOR EXTENSION OF
23   FINNMARK DESIGNS, LLC,                                TIME TO FILE REBUTTAL
                                                           EXPERT DESIGNATIONS
24                   Defendant.                            (SECOND REQUEST)
25
              Pursuant to Fed. R. Civ. P. 6 and 26, and Local Rules IA6-1, IA6-2, and LR 26-3,
26
     Plaintiff seeks to extend the deadline for rebuttal expert designations by 28 days, from May 14,
27

28
     2021 to June 11, 2021. In support of this stipulation, the parties state as follows:



                                                       1
1            1.     Pursuant to the Stipulation and Order to Extend Discovery Deadlines entered by
2
     the Court on January 11, 2021 (ECF 35), rebuttal expert designations are currently due May 14,
3
     2021.
4
             2.     Plaintiff has retained a rebuttal expert and the expert is conducting his analysis,
5

6    however he will not be able to finalize a report by the May 14, 2021 deadline.

7            3.     Plaintiff’s counsel has discussed this issue with Defendant’s counsel who has
8
     agreed to a 28-day extension for the rebuttal expert designation provided that the name of the
9
     rebuttal expert be provided to Defendant by the original May 14, 2021 deadline.
10
             4.     Plaintiff is amenable to Defendant’s proposal and agrees to provide the rebuttal
11

12   expert’s name to Defendant by May 14, 2021, with the understanding that the deadline for

13   rebuttal expert designations is extended by 28 days to June 11, 2021.
14
             5.     The Court granted the parties’ first request to extend several discovery deadlines
15
     on January 11, 2021. Accordingly, this is technically a second request to extend the rebuttal
16
     expert designation deadline, although the first request was in the context of extending several
17

18   dates including all expert designations.

19   A.      Pursuant to Local Rule 26-3(a), The Parties Stipulate that the Following Discovery
             has been Completed:
20

21           1.     The parties have conducted discovery in the form of interrogatories and requests
                    for production of documents.
22
             2.     A deposition of a third party has been conducted.
23

24           3.     The parties have issued third-party subpoenas for documents.

25   B.      Pursuant to Local Rule 26-3(b), The Parties Stipulate
             that the Following Discovery Remains to be Completed:
26

27           1.     Party Depositions

28           2.     Rebuttal Expert Disclosures



                                                      2
1
            3.      Expert Depositions
2

3           4.      Possible Third-Party Depositions

4    C.     Pursuant to Local Rule 26-3(c), The Parties Stipulate that an Extension is Required
            for the Following Reasons:
5

6           1.      This extension is being requested to allow Plaintiff’s rebuttal expert sufficient
                    time to conduct his analysis and prepare a report.
7
     D.     Pursuant to Local Rule 26-3(d), The Parties Stipulate and
8
            Propose the Following Extension:
9
            1.      Plaintiff requests that the deadline for filing Rebuttal Expert Designations be
10                  extended 28 days from May 14, 2021, up to and including June 11, 2021.
11
            2.      No other changes to the discovery schedule are being requested.
12
                    For the above reasons, the Plaintiff requests that this stipulation for an extension
13
     of time to file expert rebuttal designations be granted.
14

15
     Respectfully submitted,
16

17

18    ERICKSON KERNELL IP, LLC                             GILE LAW GROUP LTD.

19    By: /s/ James J. Kernell                             By: /s/ Ryan Gile
         James J. Kernell, Esq. (Pro Hac Vice)                 Ryan Gile, Esq.
20
         Kansas Bar No. 19559                                  Nevada Bar No. 8807
21       Kyle D. Donnelly, Esq. (Pro Hac Vice)                 1180 N. Town Center Drive
         Kansas Bar No. 25531                                  Suite 100
22       8900 State Line Road, Suite 500                       Las Vegas, Nevada 89144
         Leawood, Kansas 66206                                 Telephone: 702-703-7288
23
         Telephone : (913) 549-4700                            Email: rg@gilelawgroup.com
24       Facsimile : (913) 549-4646
         Email :    jjk@kcpatentlaw.com                    Attorney for Defendant
25                  kdd@kcpatentlaw.com                    Finnmark Designs, LLC

26

27

28




                                                       3
1       Jonathan D. Blum
        Nevada Bar No. 09515
2
        WILEY PETERSEN
3       1050 Indigo Drive, Suite 200B
        Las Vegas, Nevada 89145
4       Telephone: (702) 910-3329
        Facsimile: (702) 553-3467
5
        Email: jblum@wileypetersenlaw.com
6
     Attorneys for Plaintiff
7    Sunlighten, Inc.
8

9

10

11

12                                              IT IS SO ORDERED                   :

13

14           May 13, 2021
     DATED: ___________________                 ____________________________________
15                                               UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28




                                            4
